DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on July 29, 2021 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated April 29, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on July 29, 2021 has been entered. No claims have been amended. No claims have been cancelled or added. Thus, claims 1–21 are pending and rejected for the reasons set forth below. 
. 
Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1–21 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–12), a machine (claims 19–21), and a manufacture (claims 13–18), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of creating a sub-account for a user’s credit account in order to facilitate transactions to another user by: 
receiving,. . ., a request for a short-term authorized pass to be provided from a credit account of the first party to the second party,
the request comprising:
an amount to be allocated to the short-term authorized pass, and
an identifier for the second party;
generating a sub-account from the credit account, comprising:
allocating a part of the credit account to form a sub-account;
setting a credit limit on the sub-account to the amount to be allocated;
assigning a virtual account number (VAN) to the sub-account; and
generating the short-term authorized pass using the VAN of the sub-account; and
providing,. . ., and to the second party, the short-term authorized pass,
wherein no funds are taken from the credit account of the first party until the short-term authorized pass is used.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial or legal interactions (e.g., creating a sub-account for a user’s credit account in order to facilitate transactions to another user).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0005] of the specification). 
Dependent claims 2–12, 14–18, and 20–21 have all been considered and do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).

Response to Arguments
5. Applicant’s arguments filed on July 29, 2021 have been fully considered. 
	Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. 
	Applicant first argues that the claims are not “abstract” as “representative Claim 1 recites features provide a particular solution to a problem and a particular way to achieve a desired outcome which meet the threshold for improvements to other technologies or technological processes, and specifically to the technologies and
technological processes in the field of short-term authorized passes (e.g., gift cards and the like).” (See Applicant’s Arguments, p. 10). However, just because the claims may provide a solution to a problem, that does not mean they overcome 35 U.S.C. §101. 
There is no demonstrated technological improvement to this invention based on the current set of claims. That is a one distinct way to overcome the 35 U.S.C. §101 threshold. However, no such technological improvement can be found by this invention. The Applicant’s argument that the current invention provides such a technological improvement because it removes the liability from the company’s books is not persuasive. This is not a technological improvement. This is a mere business decision that may be implemented by an entity. 
	Next, the Applicant argues that the claim “as a whole integrates the judicial exception into a practical application, and as such, the Claim is not directed to a judicial exception.” (See Applicant’s Arguments, p. 13). However, this invention is merely a transfer of funds at a certain point in time. Therefore, the claims as a whole do not integrate the judicial exception into a practical application. As stated above, the claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field.  Therefore, the prior rejection of the claims under 35 U.S.C. §101 is maintained. 

Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
SOBEK (U.S. Pub. No. 2016/0210600) teaches a system and method for transferring funds from a managed services account. 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313)446-4902.  The examiner can normally be reached Monday thru Thursday, 7:30 AM - 5:30 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696